           Case 2:20-cr-00046-JAD-NJK Document 12 Filed 04/21/20 Page 1 of 1



 1

 2                 UNITED STATES DISTRICT COURT
 3
                        DISTRICT OF NEVADA
                                                 -oOo-
 4
     UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00046-JAD-NJK
 5
                   Plaintiff,                            ORDER FOR DISMISSAL
 6
           v.                                                ECF No. 11
 7
     JEREMY WADE WATSON,
 8
                   Defendant.
 9

10
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
11
     Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
12
     prejudice Information filed against defendant Jeremy Wade Watson.
13

14
     DATED this 20th       day of April, 2020.
15
                                                 NICHOLAS A. TRUTANICH
16
                                                 United States Attorney
17
                                                 /s/ Rachel Kent
18
                                                 RACHEL L. KENT
                                                 Special Assistant United States Attorney
19
                   Leave of Court is granted for the filing of the foregoing dismissal.
20
                   DATED this 21st day of April, 2020.
21

22

23
                                                 UNITED STATES DISTRICT JUDGE
24
                                                   1
